DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered. Claims 1-4, 7-15 and 18-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 8-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Spiegel U.S. Patent Application 20130063487, and further in view of Capuozzo U.S. Patent Application 20130170738.
Regarding claim 19, Smith discloses a device comprising: 
a processor (processor 1204); and

logic executed by the processor for capturing, via the device, a real-time image of a user, the image comprising a digital representation of the user (paragraph [0034]: At step 501, the system receives a stream of video frames from a visual data capture device. At step 503, the system receives depth cloud data for video frames from the visual data capture device; paragraph [0020]: the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120);
logic executed by the processor for displaying, via the device, the image within a user interface (UI) associated with an augmented reality (AR) application executing on the device (paragraph [0020]: the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120; paragraph [0009]: FIG. 4 is a diagram showing an example of an output frame overlaid with icons, with user interaction);
logic executed by the processor for analyzing, via the device, the image, and based on said analysis, determining visual characteristics of the user represented by the digital representation (paragraph [0035]: At step 505, image feature points such as image feature points or facial points for the user for a video frame of the stream of video frames is determined using the depth cloud data);
logic executed by the processor for determining, via the device, based on said determined visual characteristics, a head pose of the user within a three-dimensional (3D) space, said head pose comprising information indicating a 3D spatial orientation and alignment 
logic executed by the processor for receiving, at the device, information related to an item (paragraph [0036]: At step 509, one or more of images stored for a virtual object by the system are identified. At step 511, from among the stored images for the virtual object, the system determines an image to apply to the video frame based on one of the user's angles of rotation);
logic executed by the processor for determining, via the device, based on said received item information, a position on said user within said image (paragraph [0037]: At step 513, position values are determined based on image feature points for applying the image of a particular rotation to the frame; paragraph [0038]: FIG. 6, the virtual headband is associated with a user's head at a particular relative position);
logic executed by the processor for determining, via the device, a shape and size of the position based on the type of item and the determined visual characteristics of the user associated with said position (paragraph [0046]: the size and shape of virtual objects can be modified and manipulated by gestures; paragraph [0038]: FIG. 6, the virtual headband is associated with a user's head at a particular relative position; paragraph [0037]: At step 513, position values are determined based on image feature points for applying the image of a particular rotation to the frame);
logic executed by the processor for modifying, via the device, display characteristics of the item based, at least in part, on the determined shape and size of the position (paragraph [0037]: At step 515, image size values are determined based on depth cloud data for applying the image of a particular rotation to the frame; paragraph [0038]: At step 517, the image of a 
logic executed by the processor for determining, based on the determined shape and size of the position, an area of the position on the user within the image (paragraph [0037]: At step 513, position values are determined based on image feature points for applying the image of a particular rotation to the frame; paragraph [0038]: FIG. 6, the virtual headband is associated with a user's head at a particular relative position);
and logic executed by the processor for displaying, Within the UI the item as integrated with the digital representation of the user (paragraph [0039]: At step 519, the modified image of a particular rotation is applied to the frame based on position values; paragraph [0036]: in FIG. 6, an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame).
Smith discloses all the features with respect to claim 19 as outlined above. However, Smith fails to disclose said item being a specific type of item, determining a position within image that corresponds to said type of item, scaling the item based on the determined visual characteristics of the position, applying a filter to the image that causes the determined area within the image to be moved to a background; an AR filter comprising a displayable version of the scaled item, wherein a position of the displayable version of the item within the filter corresponds to the position within said image, AR filter as integrated with the filter applied area of the digital representation of the user. 
Spiegel discloses said item being a specific type of item (paragraph [0246]: If more than a single relevant object is discovered and they belong to different types, the user optionally will be asked to first select the desired object type), 
determining a position within image that corresponds to said type of item (paragraph [0089]: when the object is a pair of glasses, the image of the object us typically superposed in 
scaling the item based on the determined visual characteristics of the position, an AR filter comprising a displayable version of the scaled item, wherein a position of the displayable version of the item within the filter corresponds to the position within said image, AR filter as integrated with the filter applied area of the digital representation of the user (paragraph [0220]: all objects models that are optional for the augmented reality process relating to a chosen family will optionally first be retrieved by Augmented Reality Application 142 and then filtered by the physical attributes data, or alternatively the attributes will first be gathered and used to retrieve only relevant objects models; in a further possibility, the models themselves will optionally be scaled as needed by the Augmented Reality Application; paragraph [0113]: producing the image of the object, suitable for superposing at the location, using the 2.5D representation of the object (36); paragraph [0169]: Locator 4 block 418, that extends Target Locator 410 capabilities to handle also occluding objects, and Tracker 2 block 420 to track them; paragraph [0089]: when the object is a pair of glasses, the image of the object us typically superposed in use, that is, on a face in the scene, with the lenses superposed on eyes, optionally including some surrounding area, optionally frame handles over the ears).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to scale virtual object as taught by Spiegel, to use augmented reality technology for various applications.
Smith as modified by Spiegel discloses all the features with respect to claim 19 as outlined above. However, Smith as modified by Spiegel fails to disclose applying a filter to the image that causes the determined area within the image to be moved to a background. 
Capuozzo discloses applying a filter to the image that causes the determined area within the image to be moved to a background, filter as integrated with the filter applied area of the digital representation (paragraph [0128]: The visual effect of a Gaussian filter is to blur the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith and Spiegel’s to filter foreground elements as taught by Capuozzo, to blend foreground elements into the background.

Claim 1 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 1.

Regarding claim 2, Smith as modified by Spiegel and Capuozzo discloses the method of claim 1, further comprising:
displaying, within said UI, interactive objects each corresponding to an entity providing a set of items; receiving, via the UI, selection of an interactive object; displaying, within said UI, a set of items provided by the store associated with the selected interactive object (Smith’s paragraph [0051]: a virtual closet (more specifically a personalized interactive virtual closet) lets the user collect and save the virtual objects available in the system to the virtual closet; paragraph [0055]: the set of apparel objects that are offered to a user for selection are provided by third-party vendors on a real-time basis, based on the user's previous selections; Spiegel’s paragraph [0163]: The user selects a family he wishes to select a model from to try it using the Augmented Reality Application 142; paragraph [0035]: the obtaining a location in the image of the scene includes a user indicating at least one location in the image of the scene based, at least in part, on instructions provided by a user interface); and
receiving input related to an item from said set of items, wherein said received item information corresponds to the item being interacted with via said input (Spiegel’s paragraph [0050]: obtaining the image of the object for display includes selecting the image of the object 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to scale virtual object as taught by Spiegel, to use augmented reality technology for various applications; and combine Smith and Spiegel’s to filter foreground elements as taught by Capuozzo, to blend foreground elements into the background.

Regarding claim 8, Smith as modified by Spiegel and Capuozzo discloses the method of claim 1, wherein said displayed characteristics of the item comprise size, orientation and alignment information (Smith’s paragraph [0036]: in FIG. 6, an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame; Spiegel’s paragraph [0089]: when the object is a pair of glasses, the image of the object us typically superposed in use, that is, on a face in the scene, with the lenses superposed on eyes, optionally including some surrounding area, optionally frame handles over the ears; paragraph [0079]: superposes, or augments, the selected object onto the user's image in the video. Optionally, the object is photo-realistic, tracks the user's movements, changing attitude and/or size so as to fit the user's movements relative to the camera).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to scale virtual object as taught by Spiegel, to use augmented reality technology for various applications; and combine Smith and Spiegel’s to filter foreground elements as taught by Capuozzo, to blend foreground elements into the background.

Regarding claim 9, Smith as modified by Spiegel and Capuozzo discloses the method of claim 1, wherein said real-time image of the user is a live-feed of a user captured by a camera of the device (Smith’s paragraph [0034]: At step 501, the system receives a stream of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to scale virtual object as taught by Spiegel, to use augmented reality technology for various applications; and combine Smith and Spiegel’s to filter foreground elements as taught by Capuozzo, to blend foreground elements into the background.

Regarding claim 10, Smith as modified by Spiegel and Capuozzo discloses the method of claim 1, wherein said device is a mobile device of the user (Spiegel’s paragraph [0036]: the instructions provided by the user interface are provided by a mobile computing device local to the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to scale virtual object as taught by Spiegel, to use augmented reality technology for various applications; and combine Smith and Spiegel’s to filter foreground elements as taught by Capuozzo, to blend foreground elements into the background.

Regarding claim 11, Smith as modified by Spiegel and Capuozzo discloses the method of claim 1, further comprising:
causing communication, over the network, of information related to said item to a third party platform to obtain a digital content item comprising third party provided digital content associated with said information; receiving, over the network, said digital content item; and communicating said digital content item to said device for display in association with the UI (Smith’s paragraph [0051]: a virtual closet (more specifically a personalized interactive virtual 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to scale virtual object as taught by Spiegel, to use augmented reality technology for various applications; and combine Smith and Spiegel’s to filter foreground elements as taught by Capuozzo, to blend foreground elements into the background.

Claim 12 recites the functions of the apparatus recited in claim 19 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the medium steps of claim 12.
Claim 13 recites the functions of the method recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the medium steps of claim 13.
Claim 20 recites the functions of the method recited in claim 2 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the apparatus steps of claim 20.

Claim 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Spiegel U.S. Patent Application 20130063487, in view of Capuozzo U.S. Patent Application 20130170738, and further in view of Costa U.S. Patent Application 20180365898.
Regarding claim 3, Smith as modified by Spiegel and Capuozzo discloses identifying a set of images from dataset; analyzing each image in the image set, and based on said analysis, determining visual characteristics of each image (Smith's paragraph [0035]: At step 505, image feature points such as image feature points or facial points for the user for a video frame of the stream of video frames is determined using the depth cloud data; Spiegel’s paragraph [0246]: If more than a single relevant object is discovered and they belong to different types, the user optionally will be asked to first select the desired object type). However, Smith as modified by Spiegel and Capuozzo fails to disclose identifying an online dataset of training images; training the AR application to recognize said visual characteristics.
Costa discloses identifying an online dataset of training images (paragraph [0043]: the object classification system 360 is configured to use, among other things, machine learning and inference techniques to identify and/or classify real-world objects based on image data including image data for the real-world objects… Machine learning techniques may generate one or more models for identifying and/or characterizing real-world objects based on a corpus of training data in the form of labeled or otherwise previously characterized image data); 
training the AR application to recognize visual characteristics (paragraph [0043]: Machine learning techniques may generate one or more models for identifying and/or characterizing real-world objects based on a corpus of training data in the form of labeled or otherwise previously characterized image data).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Spiegel and Capuozzo’s to use training images as taught by Costa, to augment a real-world object with a mixed reality device.

Regarding claim 4, Smith as modified by Spiegel, Capuozzo and Costa discloses the method of claim 3, wherein said analysis and determination is based on execution of software defined by an algorithm provided by a machine learning toolkit (Costa’s paragraph [0043]: the 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Spiegel and Capuozzo’s to use training images as taught by Costa, to augment a real-world object with a mixed reality device.

Claim 14 recites the functions of the method recited in claim 3 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the medium steps of claim 14.
Claim 15 recites the functions of the method recited in claim 4 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the medium steps of claim 15.

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Spiegel U.S. Patent Application 20130063487, in view of Capuozzo U.S. Patent Application 20130170738, and further in view of Kuo U.S. Patent Application 20190377969.
Regarding claim 7, Smith as modified by Spiegel and Capuozzo discloses the method of claim 1, further comprising: identifying a set of locations within said detected face area (Spiegel’s paragraph [0090]: locating eyes or ears in a face may be done automatically; paragraph [0216]: Locator 7 will refine Locator 1 face locating results to accurately locate the user's head image);
executing software defined by facial recognition software that causes the device to determine color values for each location (Spiegel’s paragraph [0017]: the more relevant specific objects are matched, for example not just analyzing a person face attributes such as color and aspect ratio and bringing sun glasses and earrings, but also proposing him to try only those that are considered as a better fit, such as proposing a silver colored eyeglass frame to a bald person, or colorful frame to a young man; paragraph [0237]: Suggesting eyeglasses with golden-frame to a bold person or one with dark face skin; paragraph [0254]: Analyzer 1170 decides on golden frames for eyeglasses due to their match to persons with light white face skin he say so). However, Smith as modified by Spiegel and Capuozzo fails to disclose determining an average color value based on said determined color values, wherein said average color value indicates the average skin tone of the user within said image. 
Kuo discloses determining an average color value based on said determined color values, wherein said average color value indicates the average skin tone of the user within said image (paragraph [0033]: An average color value is determined based on the remaining histogram portion 508 (i.e., the target histogram portion), and the skin tone profile is generated based on the determined average color value).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Spiegel and Capuozzo’s to determine average skin tone as taught by Kuo, to generate skin tone profiles of individuals depicted in digital images.

Claim 18 recites the functions of the method recited in claim 7 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the medium steps of claim 18.

Response to Arguments
Applicant's arguments filed 1/6/2021, page 9 - 10, with respect to the rejection(s) of claim(s) 1, 12 and 19 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Spiegel U.S. Patent Application 20130063487, and further in view of Capuozzo U.S. Patent Application 20130170738, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YI YANG/
Examiner, Art Unit 2616